                Case 18-24640-RBR     Doc 14         Filed 12/10/18    Page 1 of 2


    Elisabeth                       Despinosse
                                                            X


                     Southern              Florida
      18-24640-RBR




X




                                                                0.00         0.00




                                                                0.00         0.00
                   Case 18-24640-RBR           Doc 14   Filed 12/10/18   Page 2 of 2

    Elisabeth                    Despinosse                                 18-24640-RBR




                                                                 0.00         0.00         0.00




                                                                                           0.00


                                                                                           0.00



                                              Florida



                                                                                           0.00




X




       /s/Elisabeth Despinosse
